Board of Director Resolution All Grade Mining, Inc. f.k.a. Hybred International, Inc. Held on: Friday, 30 March 2012 Effective Date: 30 March 2012 WHEREAS, All Grade Mining, Inc., f.k.a. Hybred International, Inc., a corporation organized under, and in good standing with, the laws of the State of Colorado, bearing a CIK of 0000823544 (“HYII”) and having its executive offices in Hackensack, New Jersey; Whereas, Mr. Jerome Rosenberg, CPA who has been our public auditor has organically grown into our organization and is generally considered a key element of our future success, is being hired in the capacity of Chief Financial Officer; WHEREAS, the departure of Jerome Rosenberg, CPA as our independent auditor leaves us requiring a new independent auditor, and upon advice and recommendation we are selecting Marcum, LLP. NOW WHEREFORE, BE IT RESOLVED: RESOLVED, that Mr. Jerome Rosenberg, CPA be appointed Chief Financial Officer upon such terms that are mutually agreeable; RESOLVED, that Marcum LLP be appointed as our new independent auditor. Dated: as of the Effective Date The undersigned executive officer hereby attests that the Board of Directors has unanimously voted Resolved of the foregoing resolutions. By: Gary Kouletas, CEO By: Paul Sitzer
